Dismissed and Memorandum Opinion filed November 30, 2006







Dismissed
and Memorandum Opinion filed November 30, 2006.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00646-CV
____________
 
IN THE INTEREST OF A.H. and A.H., Children
 

 
On Appeal from the 315th District Court
Harris County, Texas
Trial Court Cause No. 06-06338J
 

 
M E M O R
A N D U M  O P I N I O N




This is
an attempted appeal from a trial court order signed July 3, 2006.  The notice
of appeal was filed July 5, 2006.  No clerk=s record has been filed.[1] 
In response to this court=s notices regarding non-payment of the appellate filing fee
and the trial court clerk=s fee for preparation of the record, on August 21, 2006,
appellant filed a request for waiver of the appellate filing fees.  Appellant=s request does not comply with the
procedural or substantive requirements of Rule 20.  We granted appellant a
reasonable time to correct the defects.  See Higgins v. Randall County
Sheriff=s Office, No. 05-0095, 2006 WL 1450042 (Tex. May 26, 2006); Tex. R. App. P. 9.4.(i); 44.3.  We
ordered appellant to file an affidavit of indigence containing the contents
required by Texas Rule of Appellate Procedure 20.1 on or before September 15,
2006.  We further ordered appellant to have a supplemental clerk=s record filed containing a proper
affidavit, any contest to the affidavit, and the court=s ruling thereon.  To date, the court
has received no response to its order.
On
November 9, 2006, this court ordered appellant to file the supplement clerk=s record as ordered on or before
November 20, 2006.  In our order, the court notified appellant that failure to
comply with the court=s order would result in dismissal of the appeal.  Appellant
filed no response.
Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed
November 30, 2006.
Panel consists of Chief Justice Hedges and Justices
Yates and Seymore.
 




[1]  This court has been notified by the court reporter
that no final judgment has been entered in this case.  Without a clerk=s record, this court is unable to verify whether an
appealable order has been entered so that we have jurisdiction over this
appeal.